Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

This office action is in response to the application filed on or reply to the remarks of  11/18/2022. The instant application has claims 1, 3-9, 11-18, 20-23 pending. The system, method and medium for a UDF for access an share object. There a total of 20 claims.

	Track One Status

The Applicant is reminded timely filing of reply to this office action as extension of time is not permitted, if extension of time is filed, the application will revert to non prioritized status. See MPEP 708.02(b) citation below with underlines for emphasis. 

708.02(b)    Prioritized Examination [R-10.2019]
II.    PROSECUTION OF AN APPLICATION UNDER PRIORITIZED EXAMINATION 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

The time periods set for reply in Office actions for applications undergoing prioritized examination will be the same as set forth in MPEP § 710.02(b). Where, however, an applicant files a petition for an extension of time to file a reply or files a request for suspension of action, the petition or request will be acted upon, but the prioritized examination of the application will be terminated. In addition, filing an amendment to the application which results in more than four independent claims, more than thirty total claims, or a multiple dependent claim will terminate the prioritized examination. Upon termination of prioritized examination, the application will be removed from the examiner’s special docket and placed on the examiner’s regular docket in accordance with its stage of prosecution.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

The goal of the Office is to provide a final disposition within twelve months, on average, of the date that prioritized status was granted. The final disposition for the twelve-month goal means that within twelve months from the date prioritized status has been granted that one of the following occur: (A) mailing of a notice of allowance; (B) mailing of a final Office action; (C) filing of a notice of appeal; (D) completion of examination as defined in 37 CFR 41.102; (E) filing of a request for continued examination; or (F) abandonment of the application. An application under prioritized examination, therefore, would not be accorded special status during appeal or interference before the Patent Trial and Appeal Board (PTAB), or after the filing of a request for continued examination. As noted above, the submission of an amendment resulting in more than four independent claims or more than thirty total claims is not prohibited, but simply terminates the prioritized examination. Thus, upon mailing of a final rejection (at which point prioritized examination is terminated), applicants may amend the claims to place them in independent form where dependent claims were found allowable, or add new claims, subject only to the limitations applicable to any application under final rejection. See 37 CFR 1.116. Similarly, upon mailing of a notice of allowance, applicants may submit amendments to the claims, again subject only to the limitations applicable to any application that has been allowed. See 37 CFR 1.312. A patent that issues will not contain any indication on its face that it was processed via prioritized examination.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale


Response to Arguments
The applicant’s filing of terminal disclaimer obviates the double patenting rejection. Thus the rejection is withdrawn.

The applicant arguments relating to 35 USC 103 rejection with regard to subject matter found in previously presented claim 2, now being incorporated into independent claims 1, 9 and 18 are not persuasive.

As Mattson discloses the receiving the usage functionality without the structural information nor metadata about the data see Par. 0030-0034. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-9, 11-18, 20-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Pub 2012/0209884 to Mattsson in view of US Patent Pub 2006/0041544 to Santosuosso.

Regarding claim 1, 9, 18,  Matsson discloses A multi-tenant database system comprising: a memory; and one or more processors operatively coupled to the memory, the one or more processors to: receive a grant to access a share object comprising usage functionality associated with a secure user-defined function (UDF) to underlying data(Par. 0065-0066, the UDF checks the security table); access the share object using the grant(Par. 0068, the user requesting access to be granted based on clearance); and receive, from the secure UDF, the usage functionality to the underlying data without receiving structural information or metadata about the underlying data(Par. 0065-0067, the access to table and column based on clearance level & Par. 0030-0034, the forwarding the sensitivity level, identity but not the metadata or other information).


Mattsson does not disclose the implement the usage of secure UDF. and 
In the same field of endeavor as the claimed invention, Santosuosso discloses cause a share component to implement the usage functionality associated with the secure UDF(Fig. 1A item 130, 146 & Par. 0043, applying the criterion for query and results are shown).

It would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to modify  Mattson invention to incorporate implement of usage functionality of UDF for the advantage of  applying criterions for query results  as taught in Santosuosso see Abstract.


Regarding claim 3, 11, 20,  the combined method/system/medium of Mattson  and Santosuosso, Mattson discloses The multi-tenant database system of claim 1, wherein the share object further comprises one or more of: a data field of an underlying table of the share object; a structural element of an underlying table of the share object; or a quantity of data in an underlying table of the share object (Par. 0065-0067, the access to table and column based on clearance level).  

Regarding claim 4, 12, 21, the combined method/system/medium of Mattson  and Santosuosso, Mattson discloses The multi-tenant database system of claim 1, wherein procedural logic associated with the secure UDF comprises one or more of: a table access according to the secure UDF; or a quantity of data processed according to the secure UDF.(Par. 0065-0067, the access to table and column based on clearance level)  

Regarding claim 5, 13, the combined method/system/medium of Mattson  and Santosuosso, Mattson discloses The multi-tenant database system of claim 1, wherein the secure UDF is a scalar UDF comprising parameters such that the scalar UDF returns at least one of a single row or a single column, and further comprising: receiving one or more of a simple SQL expression or a subquery(Par. 0068, the access to data by user).  

Regarding claim 6,  the combined method/system/medium of Mattson  and Santosuosso, Mattson discloses The multi-tenant database system of claim 1, wherein the secure UDF is a table-valued UDF comprising a correlated table(Fig. 11 , the various tables).  

Regarding claim 7, 14, 22,  the combined method/system/medium of Mattson  and Santosuosso, Mattson discloses The multi-tenant database system of claim 6, wherein the table-valued UDF governs at least one of the: restriction from viewing a secure UDF definition of the secure UDF; restriction from viewing the underlying data of the share object; or restriction from viewing data that is filtered out by the secure UDF definition(Par. 0040 & Par. 0065-0068, the restricted view based on clearance level).  

Regarding claim 8, 23, the combined method/system/medium of Mattson  and Santosuosso, Mattson discloses The multi-tenant database system of claim 1, wherein the grant to access the share object is without access rights to a view of a procedural logic associated with the secure UDF(Par. 0040, the user is permitted to access based on sensivity).

Regarding claim 15. the combined method/system/medium of Mattson  and Santosuosso, Mattson discloses The method of claim 9, wherein the share object is accessible in a query profile as a single node(Par. 0037, the database view).  

Regarding claim 16. the combined method/system/medium of Mattson  and Santosuosso, Mattson discloses The method of claim 9, wherein the procedural logic is not exposed in the query profile(Fig. 9 Federal User Base View).  

Regarding claim 17. the combined method/system/medium of Mattson  and Santosuosso, Mattson discloses The method of claim 9, wherein the grant to access the share object is without access rights to a view of a procedural logic associated with the secure UDF(Fig. 8 Application Base View).
	Conclusion	

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

US Patent Pub 2015/0120758 to Cichosz which discloses the UDF processing.

US Patent Pub 2018/0046659 to Chen which discloses specialized user defined function.

US Patent Pub 2018/0091306 to Antonopoulos which discloses database confidentiality system for access.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool, i.e. Microsoft Teams. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at https://www.uspto.gov/interviewpractice.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Venkat Perungavoor whose telephone number is (571)272-7213.  The examiner can normally be reached on 9-5. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on 571-272-4006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VENKAT PERUNGAVOOR/Primary Examiner, Art Unit 2492                                                                                                                                                                                                        Email: venkatanarayan.perungavoor@uspto.gov